Allowable Subject Matter
1.	Claims 1-20 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a display device with all exclusive limitations as recited in claims 1 and 15, 
the display device of claim 1 comprising a first substrate, a plurality of light-emitting (LE) elements on the first substrate, an encapsulation layer on the plurality of LE elements, a filler layer on the encapsulation layer, a plurality of wavelength conversion patterns on the filler layer and overlapping the plurality of LE elements, and a plurality of color filters on the wavelength conversion patterns,
which may be characterized in that a first light-blocking member is between adjacent ones of the plurality of color filters, and in that the filler layer comprises a supporting member overlapping the first light-blocking member in a thickness direction;
the display device of claim 15 comprising a first substrate comprising first areas spaced apart from each other in a first direction and a second direction, and a second area between adjacent ones of the first areas, a plurality of LE elements on the first substrate and at the first area, an encapsulation layer on the plurality of LE elements, a filler layer on the encapsulation layer, a plurality of wavelength conversion patterns on the filler layer and the first area, a plurality of color filters on the plurality of wavelength conversion patterns and the first area,
which may be characterized in that the filler layer on the encapsulation layer comprises a filler on the first area and a plurality of supporting members on the second area, and in that a first light-blocking member is between adjacent ones of the plurality of color filters and on the second area.

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Takeya et al. U.S. Patent 10,09,6647 discloses a display apparatus comprising a light emitting diode (LED) part comprising a plurality of regularly arranged LEDs, and a thin-film transistor (TFT) panel configured to drive the LED part, wherein the LED part comprises a transparent electrode, the LEDs regularly disposed on a first surface of the transparent electrode and electrically connected to the transparent electrode, a plurality of first reflective electrodes at sides of the LEDs, surrounding the LEDs and electrically connected to the transparent electrode, and a plurality of second reflective electrodes electrically connected to the LEDs, respectively, and reflecting light emitted from the light emitting diodes.


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






06-10-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818